DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 5/31/22, with respect to 1-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-3, 7-11, 13, 15, and 16 have been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-16, the prior art does not disclose an image capturing apparatus, method, or storage medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
		(3) a control unit configured to (a) determine a priority for reading out signals of each region of the plurality of regions, each of which is able to output signals for the focus detection, and (b) control the reading unit to change an order of reading out signals of the plurality of regions based on the priority, wherein the plurality of regions includes a first region in which a division direction of pupil areas of a lens and a reading-target column direction match each other and a second region in which a division direction of pupil areas of the lens and a reading-target column direction do not match each other, and wherein the control unit controls the reading unit to preferentially read out either signals of photoelectric conversion elements in the first region or signals of photoelectric conversion elements in the second region, as stated in claims 1 and similarly stated in claims 15-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs